Citation Nr: 0200709	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant served in the Arkansas Army National Guard for 
over twelve years.

In an August 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas 
(the RO) granted the appellant service connection for remote 
low back injury with recurrent low back strain.  
A 20 percent disability rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295-5292.

In November 1999, the appellant contacted the RO, requesting 
an increased disability rating for his service-connected back 
disability as well as service connection for hypertension.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 RO rating decision which denied the 
appellant's claims.  


FINDINGS OF FACT

1.  The medical evidence demonstrates that the appellant's 
service-connected lumbosacral strain is manifested primarily 
by complaints of pain and does not involve more than moderate 
functional impairment; there is no evidence of muscle spasm.

2.  Hypertension is not shown during active duty for training 
(ACDUTRA) or within a year of ACDUTRA.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).

2.  Hypertension was not incurred in or aggravated by ACDUTRA 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1112, 1131 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
items relevant to both of the issues currently being decided 
and will then separately address each issue currently being 
decided, giving the factual background, the relevant VA law 
and regulations, an analysis of the claim, and a decision.

General law

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  The Board observes that the appellant was informed 
in the April 2000 Statement of the Case and in June and 
August 2000 and July 2001 Supplemental Statements of the Case 
of the relevant law and regulations and the types of evidence 
that could be submitted by him in support of his claims.  In 
addition, at his October 2001 personal hearing, he was 
provided with an additional 60 day period of time during 
which he could submit additional evidence.  The appellant has 
not pointed to any pertinent evidence which exists and which 
has not been associated with his claims folder.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

It is clear that the appellant's back disability has been 
thoroughly evaluated by medical professionals.  He was 
provided with a VA physical examination in February 2000, and 
there are numerous recent medical treatment records on file.  
There is also relevant evidence on file pertaining to the 
appellant's hypertension.  The Board believes that the record 
already contains sufficient medical evidence with which it 
may render an informed decision on each of the issues on 
appeal.

The appellant has been accorded ample opportunity to present 
argument in support of his claims, including presenting his 
own testimony at a personal hearing before a hearing officer 
in May 2000 and at a personal hearing before the undersigned 
in October 2001. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the appellant 
or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit emphasized the 
"considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte when making its factual findings."  

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

The appellant is seeking an evaluation in excess of 20 
percent for his service-connected lumbosacral strain.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

VA outpatient treatment records reveal that the appellant 
injured his back while he was on active duty for training on 
June 23, 1998.  While carrying an approximately 80 pound 
load, he stepped in a hole and fell; the assessment was back 
strain.  According to a June 26, 1998 Statement of Medical 
Examination and Status, the appellant incurred low back 
strain on June 23, 1998 when he twisted his back after 
stepping in a hole and falling while carrying a 50 pound 
rucksack and dragon during field exercises; the rucksack hit 
him in the back.  

According to a June 30, 1998 progress report from N.G., a 
physical therapist, the appellant denied radiation of pain 
into either lower extremity.  Physical examination revealed 
that palpation produced pain and tenderness at the 
lumbosacral junction bilaterally.  Neurologic testing was 
unremarkable, and straight leg raising was negative 
bilaterally.  Active range of motion of the trunk was 
decreased 25 percent in forward flexion and backward 
extension and 30 percent in trunk rotation.  It was 
determined that the appellant's signs and symptoms were 
consistent with lumbar strain without neurologic involvement 
and that he was a excellent candidate for physical therapy.

On VA orthopedic evaluation in March 1999, the appellant 
complained of low back pain and stiffness with difficulty 
walking comfortably or standing for any length of time.  The 
appellant said that he worked 12 hour shifts for the Arkansas 
Department of Corrections and had frequently missed time at 
work due to his service-connected back disability.  

It was noted on physical examination that the appellant arose 
stiffly in the waiting room and walked to the examining room 
with a slow, halting gait.  He flexed forward and untied his 
shoes in the standing position with his knees essentially 
fully extended (75-80 degrees of flexion).  When the 
appellant's spine was lightly palpated, he withdrew 
vigorously as the examiner's finger was passed down the 
spinous processes, complaining of pain.  On forward flexion, 
the appellant complained of back pain at 60 degrees; side 
bending showed a range of 35 degrees, which was painful at 
the extreme; extension was 35 degrees.  He was able to heel 
and toe walk well, although he did this cautiously and with a 
limping type of gait.  

Physical examination in March 1999 also revealed that 
reflexes were 1+ in the sitting position at the knee and 
ankle.  The appellant complained of pain when reflexes were 
elicited at the knee level, with the pain located in the 
patellar tendon.  When the appellant was supine, straight leg 
raising created pain in the lumbar area bilaterally with the 
legs raised to approximately 60 degrees from horizontal.  The 
examiner noted that sensory evaluation was difficult because 
despite scattered areas of lack of sensation in the posterior 
thighs and calves, the examiner was unable to outline a 
peripheral nerve or nerve root dermatome in these areas.  X-
rays of the lumbar spine did not show any abnormality.  The 
diagnoses were remote low back injury and recurrent 
mechanical lumbosacral strain.  The examiner was unable to 
quantify the degree of pain that the appellant had and was 
unable to establish the degree of function loss or 
limitation.

VA outpatient records dated from October 1999 to February 
2000 reveal back complaints.  The appellant complained in 
October 1999 of tenderness along the paraspinous muscles with 
spasm in the lumbar area, for which he was taking medication.  
The assessment was back pain.  The impression in December 
1999 was low back pain without radiation to the legs.  

The appellant complained on VA examination in February 2000 
of recurrent episodes of low back strain, with possible 
spasms, since an injury in 1998.  There was no history of 
radicular pain into the legs.  On physical examination, 
curvature of the lumbar spine was normal.  Forward flexion 
was to 75 degrees, ending because of pain at that point.  
Lateral flexion was to 35 degrees bilaterally; backward 
extension was 20 degrees; and rotation was 25 degrees 
bilaterally.  Gait was normal.  The appellant's calves were 
of equal circumference.  There was no neurological deficit in 
the legs.  X-rays of the lumbar spine were normal.  The 
pertinent diagnosis was residuals of an injury to the lumbar 
spine.

VA outpatient records reveal that the appellant complained in 
April 2000 of increasing low back pain that radiated to the 
thighs and feet bilaterally.  He said the pain started at the 
waistline and radiated upwards and downwards from there, on 
both sides equally, over the entire back.  It was noted by 
the examiner that while there was a great deal of overt pain 
behavior during physical examination, with moaning and 
sighing with all movement, observation of spontaneous 
behavior revealed movements accomplished easily without any 
overt pain behavior.  The appellant's spine was described as 
straight.  Range of motion was considered within normal 
limits. 

It was further noted on manual muscle testing in April 2000 
that there was give way weakness in all major muscle groups 
of both lower extremities, although strength was at least 4+ 
throughout.  There was no strength deficit noted on 
observation of spontaneous behavior.  There was no atrophy or 
fasciculations.  Sensation was intact to light touch 
throughout both lower extremities.  Muscle strength reflexes 
were present and equal bilaterally at the patellar and 
Achilles tendons.  The appellant complained of pain on 
palpation throughout the lower back; there were no spasms or 
masses palpated.  The impression was complaint of chronic low 
back pain without objective findings on physical examination.

The appellant testified at a personal hearing at the RO in 
May 2000 that he got a tingling sensation that radiated down 
into his legs, that he had trouble bending over and picking 
things up, and that he had a problem with back stiffness.

VA and private outpatient records from May 2000 to October 
2001 reveal that the appellant complained in October 2000 and 
February 2001 of persistent low back pain; chronic low back 
pain was diagnosed.  The appellant complained in June 2001 
that prolonged standing, sitting, or walking was very bad for 
his back.  He complained of constant low back pain.  He also 
noted tingling that radiated from both feet into the lower 
legs and "throbbing pain" in his calves.  The examiner 
noted that the appellant had difficulty accurately relating 
his medical history and  following verbal instructions.  

On VA physical examination in June 2001, it was reported that 
the appellant ambulated differently when asked to walk for 
evaluation purposes than when he was walking otherwise; 
during the evaluation he walked about 40-50 percent slower 
than otherwise.  Motor testing and sensation was normal in 
the lower extremities.  Straight leg raising was to 70 
degrees on the right and to 72 degrees on the left.  Active 
range of motion of the low back included forward flexion of 
40 degrees, backward extension of 15 degrees, rotation of 26 
degrees on the right and 22 degrees on the left with 
complaints of pain in the right upper quadrant, and lateral 
flexion of 30 degrees on the right and 32 degrees on the 
left.  

The examiner noted that the appellant winced and groaned 
throughout the examination.  The appellant initially 
complained of pain with posterior pelvic tilting of the 
lumbar spine, as well as with single and double knee to 
chest.  Later in the examination he complained of pain when 
asked to anteriorly tilt the lumbar spine in supine position, 
and when followed by posterior pelvic tilt he said "that 
feels good."  He complained of pain in the anterior thighs 
with straight leg raising and hamstrings testing.  The 
assessment was that the appellant did not have any symptoms 
consistent with sacroiliac joint dysfunction or typical pain 
pattern.  The examiner noted that the appellant did not 
consistently have pain with lumbar flexion or extension.    

It was noted in August 2001 that an MRI showed early 
degenerative disc disease of L5-S1.  Active range of lumbar 
motion later in August 2001 was noted to include forward 
flexion from 40-60 degrees, extension from 15-18 degrees; 
rotation from 26-30 degrees on the right and from 22-25 
degrees on the left; and lateral bending from 30-32 degrees 
on the right and from 32-35 degrees on the left.   

The appellant complained in October 2001 of lower back pain 
with intermittent pain radiation to both legs; he also noted 
that his back pain was aggravated by prolonged sitting or 
standing.  He said that his pain was getting worse over time 
due to job nature.  It was reported that an MRI showed very 
early degenerative changes at L5-S1 with no evidence of 
herniation, annular tear, significant bulging, or 
encroachments on the neural structures.  On physical 
examination, the appellant's gait was within normal limits.  
His spine was straight with no scoliosis or kyphosis.  There 
was tenderness in the mid spine and paraspinous L4-S1.  
Straight leg raising was negative.  Lower extremity strength 
was 5/5 in all muscle groups bilaterally, and sensory 
evaluation was within normal limits.  Reflexes were 2+ 
patellar and Achilles bilaterally.  The assessment was 
chronic low back pain with early degenerative joint disease 
of the spine but no herniated nucleus pulposus, spinal 
stenosis, or neurological symptomatology.

The appellant testified at a personal hearing before the 
undersigned at the RO in October 2001 that he has problems 
climbing stairs on his job due to back pain and that he 
cannot do much around the house because of his back.



Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Specific schedular criteria

The appellant is currently assigned a 20 percent evaluation 
for his service-connected lumbosacral strain under Diagnostic 
Codes 5295-5292.

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).


Analysis

In evaluating the severity of the appellant's service-
connected back disability, the Board is confronted by a 
series of inconsistencies between the appellant's back 
complaints and physical findings and medical conclusions of 
various health care professionals.  Especially troubling to 
the Board is what strongly appears to be a pattern of 
exaggeration of claimed symptomatology and indeed efforts on 
the part of the appellant to dupe medical examiners into 
believing that he was more disabled than was the case.  This 
has evidently occurred on a number of occasions, and was 
documented by examining and treating physicians during the 
March 1999 orthopedic examination; in April 2000; and in June 
2001.  The specifics of the appellant's efforts have been 
described by the Board in the factual background section 
above.  In general, his efforts have included the use of 
theatricality, such as wincing, groaning and walking, when 
observed, with a slow, halting gait; and employing such 
tactics as voluntarily restricting his movement on physical 
examination.  As just one example among many, in March 1999, 
the appellant was able to bend over and untie his shoes 
without complaint prior to the examination (75-80 degrees of 
flexion), yet during the examination he complained of pain at 
60 degrees of flexion.  

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of "interest, bias, inconsistent statements, or, to 
a certain extent, bad character."  For documentary evidence: 
"A VA adjudicator may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  See also 
Madden, supra.  

Although the appellant has testified that his service-
connected lumbosacral strain causes significant pain and has 
greatly affected his employment, the Board notes that the 
medical findings on file, especially the February 2000 and 
June 2001 VA examination reports, do not reveal significant 
functional impairment.  Even though the appellant has 
sometimes reported neurological symptoms and muscle spasms, 
multiple examination findings have not shown any significant 
radicular symptoms or back spasms.  Moreover, there is no 
clear medical evidence of lower extremity atrophy or loss of 
muscle strength.  X-rays of the lumbar spine have been 
essentially normal, although a recent MRI showed early 
degenerative changes.

The Board must obviously resolve the inconsistency between 
the appellant's reports of significant and painful back 
pathology and the essentially negative clinical findings.  
Based on a review of all of the evidence, the Board is forced 
to conclude that the greater weight of probative value rests 
with the objective clinical findings.  The appellant's own 
statements, and certain of his actions during medical 
examination and treatment, lack credibility and are being 
discounted by the Board.

The record on appeal is replete with instances of the 
appellant's attempts at deception of medical personnel.  As 
discussed above, the appellant was able at the beginning of 
VA examination in March 1999 to flex forward and untie his 
shoes in the standing position with his knees essentially 
fully extended, yet he complained of pain at 60 degrees of 
forward flexion during evaluation.  Similarly, it was noted 
by the examiner in April 2000 that while there was a great 
deal of overt pain behavior by the appellant during physical 
examination, with moaning and sighing with all movement, 
observation of spontaneous behavior revealed movements 
accomplished easily without any overt pain behavior.  There 
were no objective findings on physical examination.  

Another examiner noted in June 2001 that the appellant had 
difficulty following verbal instructions and visual 
demonstrations.  Although not specifically stated, there 
appears to be a suggestion of lack of cooperation on the part 
of the appellant.  The examiner noted that the appellant did 
not consistently have pain with lumbar flexion or extension.  
Despite the appellant's complaints of significant back pain 
and functional limitation, the assessment was that the 
appellant did not have any symptoms consistent with 
sacroiliac joint dysfunction or typical pain pattern.  The 
Board observes that the March 1999 VA examiner similarly 
concluded, in essence, that the appellant's complaints were 
inconsistent with an identifiable disease process.   

In light of the record as a whole, the Board finds that while 
the appellant may have some back pain due to his service-
connected lumbosacral strain, for which he is currently 
assigned a 20 percent evaluation, his statements concerning 
significant back pain and functional impairment lack 
credibility.  His statements concerning the severity of his 
service-connected back disability clearly are self 
interested.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [holding that interest in the outcome of a proceeding 
may affect the credibility of testimony].  More 
significantly, however, these statements are not corroborated 
by the recent medical evidence on file and indeed are 
contradicted by most of the examination reports, which show 
little if any clinical evidence of back pathology.  

To the extent that the appellant contends that he has severe 
limitation of the lumbar spine under Diagnostic Code 5292 or 
that he has any of the symptomatology which approximates a 40 
percent rating under Diagnostic Code 5295, the Board 
discounts such contentions in light of the objective medical 
evidence of record, which demonstrates virtually no back 
pathology. 

The Board wishes to emphasize that it is expected that 
claimants will fully cooperate with examining physicians and 
other health care providers.  Further, it is incumbent upon 
the appellant to discuss his problems candidly with 
examiners.
See Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board's conclusions concerning the appellant's reports of 
functional loss due to pain mirror those expressed above.  In 
short, although the appellant claims that the range of motion 
of his back is severely limited due to pain, more than one 
examiner has observed essentially full range of motion 
exhibited by the appellant.  Clinically, there is no evidence 
of lack of normal endurance, excess fatigability, or 
incoordination associated with the appellant's low back 
disability.  The pertinent medical evidence referred to 
above, especially the findings on VA examinations in April 
2000 and June 2001, indicates that the appellant's service-
connected lumbosacral strain does not cause additional 
functional impairment warranting an increased evaluation 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

Extraschedular consideration

An April 2000 Statement of the Case, as well as June and 
August 2000 and July 2001 Supplemental Statements of the 
Case, concluded that referral of the appellant's case for 
extraschedular evaluation to the Director of VA Compensation 
and Pension Service was not warranted for the appellant's 
service-connected low back disability.  Since the matter of 
an extraschedular evaluation has been adjudicated by the RO, 
the Board will, accordingly, consider the provisions of 38 
C.F.R. 3.321(b)(1) (2001) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating]; see also 
VAOPGCPREC 6-6-96 [the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the appellant or 
his representative.  Indeed, it does not appear that the 
appellant is contending that his low back disability creates 
an exceptional or unusual disability picture.

The record does not show that the appellant has required 
frequent hospitalizations for his low back disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  In 
essence, there is no indication in the record that the 
average industrial impairment resulting from lumbosacral 
strain would be in excess of that contemplated by the 
assigned ratings of 20 percent.  See 38 C.F.R. §§ 3.321(a), 
4.1 (2001); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Moreover, there is no evidence that the appellant's back 
disability presents an exceptional or unusual disability 
picture.  As discussed in detail above, examining and 
treating physicians have been hard pressed to identify any 
significant objective clinical manifestations of the service-
connected low back disorder.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for an evaluation in excess of 
20 percent for lumbosacral strain under either Diagnostic 
Code 5292 or 5295.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for hypertension.

The appellant is also seeking service connection for 
hypertension.  In essence, he contends that hypertension was 
first identified manifested during ACDUTRA with the Arkansas 
Army National Guard.


Relevant law and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1(d) (2001).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a),(c),(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.  Service incurrence or 
aggravation of hypertension may be presumed for a veteran who 
served 90 days or more during a war period or after December 
31, 1946 if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2001).

Factual Background

The evidence on file reveals verified ACDUTRA from June 3 to 
September 5, 1987 and from June 20 to July 3, 1998.  

Medical examination in December 1986 shows a blood pressure 
reading of 148/90.  There was a blood pressure reading of 
128/86 on examination in March 1994 and 138/88 on examination 
in April 1998.  

September to November 1997 treatment records from J.S.F., 
M.D., reveal multiple blood pressure readings that vary from 
118 to 188 systolic and from 78 to 100 diastolic.  

During ACDUTRA in June 1998, blood pressure readings were 
110/70 and 144/84; also noted is a systolic reading of 120.

VA outpatient records beginning in September 1999 contain 
blood pressure readings, with hypertension diagnosed 
beginning in October 1999.  When examined by VA in February 
2000, the impression was hypertension, on therapy.

The appellant testified at his May 2000 RO hearing that he 
initially became aware that he had high blood pressure in 
1997 and that the blood pressure readings in his records are 
incorrect because National Guard personnel were trying to 
keep him in the Guard. He testified at his October 2001 
travel board hearing that hypertension was diagnosed within a 
year of discharge from the National Guard.

Analysis

The appellant has contended that he had elevated blood 
pressure readings during ACDUTRA, that the non-elevated 
readings in the record which were  obtained during his 
service in the National Guard were incorrect, and that 
hypertension was diagnosed within a year of his discharge 
from ACDUTRA. 

The Board notes that although the appellant has verified 
ACDUTRA but no verified active duty, he is considered a 
"veteran" for purposes of entitlement to service connection 
for hypertension on a presumptive basis because he has served 
more than 90 days after December 31, 1946 and is considered 
to have served in the active military, naval, or air service 
based on his being disabled from a disease or injury incurred 
or aggravated while performing ACDUTRA, namely the 
lumbosacral strain discussed above.

The evidence indicates that the appellant had ACDUTRA from 
June to September 1987 and from June to July 1998.  The first 
evidence of elevated blood pressure readings was in late 
1997, which is long after the 1987 ACDUTRA and before the 
appellant's 1998 ACDUTRA.  Hypertension was not diagnosed.  
Blood pressure readings during the appellant's ACDUTRA from 
June to July 1998 were not elevated and hypertension was not 
diagnosed until October 1999.  There is no objective evidence 
on file that the appellant's hypertension was incurred in or 
aggravated while performing ACDUTRA or that it was diagnosed 
within a year of the ACDUTRA that ended in July 1998.  
Consequently, service connection for hypertension is not 
warranted on either a direct or presumptive basis.

As the Board has noted in connection with the first issue on 
appeal, there are inconsistencies throughout the record 
between the appellant's subjective statements and the 
objective evidence on file.  Despite the appellant's 
contention that the blood pressure readings on file for his 
Guard service are incorrect, he has not provided any 
objective evidence to support this contention.  It is well 
established that as lay person without medical training, he 
is not competent to comment on medical matters such as the 
accuracy of a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  To the extent that the 
appellant is contending that he observed incorrect blood 
pressure readings being recorded in his medical service 
records, his statement lacks credibility.  See Caluza and 
Madden, supra. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  Entitlement to service 
connection for hypertension is not warranted, and the benefit 
sought on appeal is denied.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.  

Entitlement to service connection for hypertension is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

